Citation Nr: 0332406	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a mental condition with readjustment 
problems.

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Portland, Oregon.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. There is no competent evidence in the record that the 
veteran currently suffers from a chronic psychiatric 
disorder.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
claimed as a mental condition with readjustment problems is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded the VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development. VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a August 2001 letter and a September 2002 
statement of the case the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO's August 2001 letter to the veteran explained the VA's 
notice and duty to assist responsibilities, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the September 2002 statement of the 
case includes the text of the relevant VCAA regulations 
implementing statute.  Accordingly, the Board finds that the 
veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009,    -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R.    
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The August 2001 letter requested that 
the evidence be provided as soon as possible, preferably 
within the next 60 days.  Additionally, the veteran submitted 
a December 2001 waiver of the 60 day waiting period in order 
to expedite his claim to the Board.  The Board takes this as 
evidence that the veteran had no additional evidence to 
submit to the record and finds that all necessary development 
has been accomplished.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as 
personnel records.  The RO has not secured an examination as 
to the etiology of the veteran's psychiatric disorder, 
claimed as a mental condition with readjustment problems.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to secure a medical examination or opinion is only triggered 
when there is some competent evidence of a causal connection 
between the veteran's disability and his military service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Since the 
veteran has presented no medical evidence that he currently 
suffers from a psychiatric disorder, as discussed in detail 
below, the Board finds that there is insufficient evidence of 
record to trigger the requirement for VA to secure a medical 
examination or opinion.  Id.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard, 4 Vet. App. 
at 392-94.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In order for service connection to be 
established, three criteria must be met: (1) a current 
disability; (2) evidence of injury or disease occurring in 
service; and (3) a competent evidence of a nexus 
(relationship) between the current disability and the injury 
or disease that occurred in service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against a claim for service connection for an acquired 
psychiatric disorder, claimed as a mental condition with 
readjustment problems.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's allegations that he was dismissed from service due 
to his psychiatric disorder, claimed as a mental condition 
with readjustment problems, there is no medical evidence in 
the records that he suffered from a psychiatric condition 
while in service nor that he currently suffers from a 
psychiatric condition.  Furthermore, the medical evidence of 
record does not show a continuity of symptomatology between 
active service and the veteran's current behavioral problems.  
38 C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmeitch v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(service connection may not be granted unless current 
disability exists).  Although the veteran claims that he 
cannot readjust to civilian life and has ongoing mental 
problems, there is no competent medical evidence that the 
veteran currently suffers from a psychiatric disorder, and no 
evidence indicates that a psychiatric disorder, if currently 
present, may be associated with the veteran's active service.  
As evidence of a current disability, the veteran has 
submitted a September 2002 lay statement stating that the 
veteran has problems with supervisory authority and "can not 
hold down a job to long , because he can not follow what 
people tell him to. So that show me he has some mental 
condition problem."  However, this lay statement does not 
provide whether or not the provider is a medical professional 
with the knowledge and training to make such psychiatric 
determinations.  Medical diagnoses and matters of medical 
etiology involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, this statement only provides evidence of the 
veteran's behavior in the past five years, more than 15 years 
after his discharge from service in 1981.   Consequently, 
without any medical support in the record, the Board cannot 
accord any probative value to these statements regarding the 
presence of a psychiatric disorder, claimed as a mental 
condition with readjustment problems, while in service and 
subsequent to service.  Espiritu, 2 Vet. App. at 495.   

The veteran's statement in support of claim relies on, 
according to his VA Form 9, his personnel records verifying 
that he was "discharged because I was unable too adjust to 
the standards and has problems with authority in the Army."  
The service personnel records reveal that the veteran was 
discharged from service under "under honorable" conditions 
for failure to meet acceptable standards for continued active 
military service.  The veteran's personnel records recount 
two events that required non-judicial punishment, larceny of 
services and being out of uniform in possession of marijuana.  
Furthermore, the service personnel records outline several 
indicators of untrainability and unsuitability for military 
service including: a poor attitude towards military duties; 
disrespect towards an NCO and continued lack of motivation; 
being out of ranks and a poor attitude towards duties and 
lack of motivation; and discharge from CCF for disciplinary 
reasons.  Notwithstanding these behavioral problems, the 
veteran's service medical records are negative as to 
treatment for a psychiatric disorder while in service and the 
veteran has not provided any medical evidence that he has 
received treatment for a chronic psychiatric disorder since 
his discharge in 1981.  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer, 210 
F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for a 
psychiatric disorder, claimed as a mental condition with 
readjustment problems. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.







ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a mental condition with readjustment problems, is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



